My first words are addressed to you, Mr. President, to congratulate you on your well- earned election to preside over this, the greatest forum of the peoples of the world, to guide it with your recognized wisdom and boldness at this particular moment in history.
171.	My next words are of welcome to the three new States that have emerged from colonial status into full sovereignty and independence. I greet Guinea- Bissau, Bangladesh and Grenada, whose heroic presence among us gives us cause for rejoicing.
172.	I must say a few words regarding the grief of Latin America at the ravages suffered by Honduras, our sister Republic, struck by adversity in the form of a hurricane. This is the time for us to show our solidarity with that small but great nation, and to give prompt and decisive help in its reconstruction.
173.	Rarely in the history of this Organization has the period between two regular sessions of the General Assembly been so filled with events, or shown a deeper and more extensive transformation in the conditions of human life and the relations between peoples. There is an atmosphere of expectancy, of dissatisfaction and of tension between the industrial countries and the developing nations. The latter have been waging an almost vain struggle to achieve higher standards of living, and to close the gap between them and the economic and technological Powers. The unequal terms of trade are the common denominator of the problem. The Algerian proposal to hold a special session to study the question of raw materials and development resulted in the sixth special session? and served to pinpoint that tension which had been dramatically exacerbated by what was termed the energy crisis, that is, by the decision of the oil-exporting countries to re-price their obviously non-renewable resource and to serve notice that their reserves were limited and that their management had entered a radically new phase.
174.	The effects of these measures have touched all nations of the world to a different extent and in different ways. The bases for industrial production of wide areas have been changed, and many articles have been subject to unavoidable readjustments. Obviously, that measure was not the cause of the monetary troubles which were already being felt, nor can it alone be held responsible for the phenomenon of global inflation. But it is linked to imbalances in the world market, to the financial crisis and to the changes in many prices, which were earlier referred to as equitable but which now appear suddenly capricious in their response to the new oil price levels, which the producers quite justifiably consider as having been set belatedly.
175.	Going beyond the specific and immediate debate on oil, the sixth special session issued a Declaration which might wall be termed the Magna Carta of economic equity and then went on to adopt its Program of Action. Despite some reservations, consensus was the order of the day and for the first time it became obvious that world solidarity was more than an empty phrase. The interdependence of all peoples of the earth was a fact of pristine truth and it was made clear that the needy and the wealthy were components of a single whole that must be reviewed with justice, with courage and with wisdom in order to advance towards a more egalitarian and secure world. It was also made clear that, besides peace, collective security, the urgency of disarmament and the prohibition of aggression, economic development and social welfare were also objectives of equal importance and inseparable from the others.
176.	Among the lasting benefits derived from that sixth special session was the fact that the third world, once an amorphous collection of peoples with neither close contacts nor clear-cut goals, became a consolidated body. That session opened wide the doors to dialog and a gate to the future and set in true motion the principle of the sovereign equality of States. The voices of the strong and the weak acquired equal resonance. These are irreversible achievements; and we can as of this moment assert that the symbol of the United Nations for the next long years will be an economic symbol, or, more specifically, the systematic and courageous search for the way in which three quarters of the world's population are to move towards standards of development, or at least are to be given conditions whereby to achieve such standards; so that contrary to the usual effect, their efforts to progress will not bring about a relative regression.
177.	It is, however, clear that the historic session of April last in this same hall did not possess magical virtues or automatic means, and we cannot confuse our intentions with the long-range results. That session was accompanied or immediately followed by dark economic omens: monetary instability and uncertainty regarding ways of stabilizing currency exchanges; poor harvests and grave warnings about the world's food reserves. But over and above all, there was a global inflation whose levels and speed of growth were practically unprecedented in scope. Many industrial economies that had a mere few months earlier appeared prosperous and sound suddenly showed signs of weakness and sank to near bankruptcy levels. Money had lost some of its purchasing power and became more difficult to obtain. The situation of most developing countries went from bad to critical because of the trend among the industrialized nations towards cutting down on their purchases in the third world and concentrating on raw materials that were essential for subsequent manufacture. Those raw materials did not have the benefit of the necessary emergency machinery to impose conditions of sale and prices; what is more, they bore no relation to the capital goods which those less advanced countries had to import, with their enormous surcharges due to the high standard of living in the manufacturing countries now further increased by the inflationary spiral.
178.	Thus many peoples not only feel that they have drifted far afield from the minimum well-being and development targets set a few months earlier in New York, but now face critical situations in the procurement of food for survival. A feeling of urgency and an awareness of the gravity of the moment seems to hover over most of the items on our agenda. The peoples who have had control over the possibility of peace or war, of collective security and control of trade, as well as those nations which have enjoyed sudden boom conditions, now have the chance of using their resources, not in charitable works, but in an enlightened effort of self-defense against the boomerang of an untenable economic situation. The political stability of the world is threatened by the rising waves. A new type of society, one that is desperate and skeptical regarding all forms of government and of opposing ideologies, may supersede the more stable, peaceful, traditional and organized national communities. One need not stretch one's imagination too far to foresee, among the poor peoples who are being robbed of their hopes for improvement, calamities which will engender further calamities.
179.	The moment is ripe to prove the capacity of the United Nations. No bilateral arrangement, nor agreements between blocs, will have sufficient influence to alter the economic course or to arrive at global policies that will offer true safeguards. It is only world-wide agreements, arrived at here by dialog, through reason and in the assurance that we are living in a united world, that will give adequate answers to the complex and threatening challenge. All countries, some in more orderly fashion than others, are turning to the task of domestic therapy. More than ever before, Governments are aware of the need to assess the possibilities of their respective peoples, and many of the latter are responding with dedication and fervor to the sacrifice of a more than precarious existence. But there is a limit to the ability to perform miracles, and facts, as we well know, are stubborn. Beyond the national effort there is still that great battle to be fought.
180.	Personally, I am optimistic regarding the human ability to adapt in order to meet unforeseen circumstances and almost instinctively to organize in the face of the common threat. Herein lies the greatest reserve of the United Nations: that it is a state of mind and spirit that transcends cultures, ideologies and customs. More than the isolated generosity of some countries, it is a community effort which, with .some sort of occult wisdom, leads us to an equilibrium, to a restoration of peace, to the preservation of order, to a sense of foresight, and to acts that start beyond individual and specific interests. This does not mean adopting a passive reliance on providence, or a giving-in contrary to the strength of reason organized into systematic thinking. It is an act of faith in values that we hold in common and that find in this Organization their most propitious outlet.
181.	Events do not pass by the United Nations without affecting and changing it. The sixth special session is a good example of how the concept of economic development crystallized, despite the vagueness with which Article 1, paragraph 3, of the Charter refers to "promoting and encouraging respect for human rights", which is an entirely different matter. That statute, the result of the post-war period, was based on outmoded notions of sovereignty which were unconnected with natural resources. Yet it has been in force since 1946, so that it is high time for 138 associated nations to revise it, to bring it up to date, making it more operative and dynamic.
182.	At the twenty-fourth session of the Assembly in 1969, Colombia proposed just this. It was then that our then Foreign Minister, now the President of the Republic, Mr. Lopez Michelsen, from this same rostrum, called for the need to rejuvenate the San Francisco Charter that had been drafted "25 years ago to operate for geopolitical conditions which have been surpassed".8 We advocate not its demolition but a change of some of its parts. No one can deny the services that this venerable legal instrument has rendered. But by the same token, no one can blind himself to the slowing down, the artificial obstacles and duplications it has caused, or to the vagueness and lack of precision it has created. Those who fear that a revision of the Charter implies a break-down of the spirit of the Organization and a jump into the unknown are mistaken.
183.	Paradoxically, it is far more in keeping with tradition to ensure that institutions retain their creative dynamism than to preserve their facades intact. The British writer G. K. Chesterton contended that it was far more traditional to keep painting the white mast white than to wait until it had lost the last traces of its whiteness on the pretext of preserving it intact. Notions such as the common character of the seabed, of outer space and their multiple uses cry out for a place in our Charter, as do those of biological balance or those of the campaign to safeguard the environment against pollution, for the right to ecological balance is not the heritage of a single generation isolated in time, and we are in danger of being adjudged by posterity as the destroyers of the planet. 
184.	Colombia is honored this year as being the site for the first International Women's Conference at Bogota. The two main phenomena that characterize the social changes of the twentieth century have been the rapid urbanization which brought about the mass exodus from the countryside and the creation of innumerable huge cities. The other feature of our time has been the emergence of women into economic, social and political life. This has led to changes in the structure of the family and of culture itself. Obviously, that leads to a change in mentality, in attitudes and tasks in the life of man. It is the human couple as such that has changed. To assess the alterations in the domestic and social functions of both, their influence on the home and the community, and to discern the new trends will be among, the tasks of that Conference. The Conference will also have to examine the obstacles that still stand in the way of the harmonious integration of the efforts of women and men jointly to grapple with such tasks and responsibilities as are posed by under-development. Furthermore, the Conference will have to gage the results of the World Population Conference held recently at Bucharest. Responsible motherhood and the right to control fertility within the framework of women's freedom and beliefs are indissolubly linked to their rote in modern life and to women's identity, dictated by their biological and psychological nature.
185.	We are well aware that no assistance will suffice to shatter the fetters of underdevelopment unless it is linked to an orderly and systematic internal effort. But it is equally true that the distances between some societies and others are so great that in order to bring many peoples into the modern era a veritable race against time is required. This is typified in the field of technology. In the solidarity and inter-dependence of the present-day world, the right to use or abuse specific knowledge is not too well under-stood. There are some areas, such as health, where the preventive vaccine cannot be the exclusive property of any if it can be used to save the lives of millions of beings. Thus, too, certain discoveries and improvements in key areas, such as energy or the exploitation and preparation of basic products, must be termed the collective heritage of mankind. We must consider that the so-called transfer of technology should be operated not bilaterally through more favorable conditions or counterpart benefits between countries, but, rather, by a gradual but massive transfer as the poorer countries require it. This leads to the idea of a world pool of technology which should be administered or monitored by the United Nations.
186.	One item that certainly does belong on our agenda is the "Examination of the functions of the International Court of Justice" [item 93]. This subject was discussed at the twenty-fifth, twenty-sixth and twenty-seventh sessions and should cast some light on the functions and priorities of the main legal organ of the United Nations. The subject also dovetails with the concern over the review of the Charter. Colombia believes that it would redound to the benefit of the international community if the sphere of the advisory opinions and decisions of the Court were to be widened. The surprising evolution of international law today, which is rich in new issues, should benefit from the clear decisions of the Court, as the nature of the matters brought to the consideration of that supreme tribunal warrant.
187.	During the last few years, the growth of war material of all kinds has been virtually unaffected by arms control or disarmament agreements. Limited or localized wars, such as those of IndoChina, Cambodia or the Middle East, have a markedly experimental character. They affect military criteria and planning. Technological progress in certain tactical and strategic weapons is so rapid that the great Powers are constantly beset by the terror of being irremediably left behind by their peers. This explains the lag and delay in bilateral agreements on mutual reduction of forces and the vagueness of the Strategic Arms Limitation Talks. It also explains the meager results obtained at the summit talks to find a balance in the possession of multiple independently target-able re-entry vehicles [MlRVs).
188.	Thus, the rate of military technological production has only grown. Even in the fields of chemical and bacteriological warfare there is no sign of a reduction or destruction of existing arsenals, but, rather, it is believed with some justification that more sophisticated progress is being made in these destructive fields.
189.	The nuclear-weapons tests in the atmosphere, which in 1973 shook the world and particularly those countries that border on the Pacific Ocean, are far from ended, and they systematically coincided with the tenth anniversary of the signing of the Treaty Banning Nuclear Weapon Tests in the Atmoshpere, in Outer Space and under Water, signed in Moscow on 5 August 1963. This proves the paucity of success obtained in this vital field by the Conference of the Committee on Disarmament which, doubtless and despite all, is the most important forum for world arms control. Blocked by the negotiations of the super-Powers, it has turned, us attention to the noble, albeit more limited, objectives such as the prohibition of the use of needlessly cruel and indiscriminate weapons, for example, napalm, and acts of war against civilian populations.
190.	I quote from the S1PR1 Yearbook 1974 of the Stockholm International Peace Research Institute:
"SIPRI has shown that world military expenditures [for 1973 and 1974] are running at about $207,000 million per year" which is over 6 per cent of the gross national product of the countries of the world and equal to the total income of the 2,000 million persons living in the region of the third world with the exclusion of China. "The military expenditure of those countries which provide development aid is estimated at approximately 6.7 per cent of their gross national product, which is 30 times greater than the official development aid they provide."
191.	We can safely say that, aside from the imbalance between the prices of raw materials and those of manufactured goods, no other factor acts as such a drawback on the life of peoples representing 70 per cent of the world's population as does the arms race.
192.	So, for reasons of world security as well as of pure economy, it is only just that we aspire to a world peace conference whose agenda will include all types of weapons and systems of mass destruction, and whose conclusions will be guaranteed in advance by the great atomic and military Powers by means of forms of verification open to and exercised by the United Nations. This hope, which might appear a Utopian flight of fancy , is, nevertheless, the corner-stone of our Organization, and to its achievement all our efforts must be directed all the more so since the danger is growing and we stand on the threshold of a second generation of countries that are capable of nuclear warfare, 
193.	Colombia is a country, dedicated to peace, that is eager to work and, by its own efforts, to obtain what is indispensable to it in a framework of world commerce that will exclude the imperialism of trade, tied loans and inflation built into the goods it imports. During the last decades, we have watched with anguish the systematic erosion of coffee prices, which represent 50 per cent of our export trade, while seeing a radical increase in the prices of agricultural machinery, inputs and fertilizers. The national effort has been gigantic in order to cover the coffee deficit with manufactured goods and to meet the needs of the national growth and the peaceful revolution to ensure a more equitable distribution of wealth and more equality for all Colombian citizens. We believe that at this time the situation of coffee is alarming. We believe in the advisability and the need for a climate between producers and consumers not of confrontation but of dialog and progressive under-standing. The President of Venezuela, Mr. Carlos Andres Perez, in a recent message to President Ford of the United States, denounced this situation in the following terms:
"At this very time, we are seeing how the refusal of the developed countries, including the United States of America, to agree to just and fair prices for coffee has resulted in the inaction of the Inter-national Coffee Organization, which was established precisely to achieve a satisfactory and just equilibrium between producers and consumers. The coffee-producing countries of Latin America and Africa will lose roughly 30 per cent of their foreign- exchange earnings, while manufactured goods from the developed nations have doubled or tripled an price." [S^ AI9784, annex.]
194.	It is obvious that, confronted with this picture, we should feel ourselves as allies of all the countries that face similar obstacles in Africa or Asia. Colombia considers Latin America to be an extension of the concept of the nation and is united with each and every country in that region of brothers. We are aware that in this planetary world of ours Latin America is a bridge that links other areas culturally and economically. We offer our friendship indiscriminately to all the peoples of the world, regardless of their ideology, so long as they respect our institutions and the democratic system of Colombia.
195.	We are here to perform an arduous task, and to perform it together. We are not unaware of the obstacles, but we possess the faith born of our tradition that ideas become the weapons that no wall is sufficiently high to keep out. Freedom is something as real and tangible as the air we brent he. We believe that freedom hungers for bread, for security and for well-being and ultimately identifies itself with them.
